Citation Nr: 1033242	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-16 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968, including service in the Republic of Vietnam from March 
1967 to March 1968, and his decorations include the Combat 
Infantryman Badge and the Purple Heart. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to a rating in excess of 30 
percent for the Veteran's PTSD.  Subsequently, in an October 2005 
rating decision, the RO increased the Veteran's disability rating 
for PTSD to 50 percent, effective August 3, 2004.  Accordingly, 
the issue on appeal is as stated on the cover page.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran was initially granted service connection for PTSD in 
an April 2003 rating decision and was assigned a 30 percent 
rating, effective December 12, 2002, the date his claim was 
received.  He submitted a claim for an increase in August 2004, 
and in an October 2005 rating decision, the Veteran's disability 
rating for PTSD was increased to 50 percent, effective August 23, 
2004.  The Veteran disagrees with this rating assignment and 
contends that his PTSD warrants at least a 70 percent rating.  
See May 2007 substantive appeal.

At the outset, the Board notes that, in January 2003, the Veteran 
submitted copies of receipts from his payments from the Social 
Security Administration (SSA).  Additionally, at his January 2008 
VA examination, the Veteran reported that he had been receiving 
SSA benefits since 1993.  To date, however, a complete copy of 
the Veteran's SSA records has not been associated with the claims 
file.  In this regard, the Board finds that the question of 
whether his SSA records could contain evidence relevant to the 
claim cannot be resolved without a review of those records.  As 
such, these records must be obtained on remand.  38 C.F.R. 
§ 3.159(c)(2) (2009); see also Murinscak v. Derwinski, 2 Vet. 
App. 363 (1992).  

Further, the Board notes that, in his August 2004 claim, the 
Veteran reported that his PTSD was a significant contributor to 
his inability to work since 1988.  Moreover, at his September 
2004 VA examination, the Veteran stated that while he first 
became unemployed in 1988 as a result of a back injury, his 
current inability to work was a result of his multiple 
disabilities, including his PTSD.  In this regard, the Board 
acknowledges that entitlement to a TDIU was denied by rating 
decisions dated in November 2004 and January 2008.  
Significantly, however, in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) determined that there is no freestanding claim for TDIU.  
Id. at 451.  Rather, a claim for TDIU is considered part and 
parcel of the claim for benefits for the underlying disability.  
Id. at 453-54.  Therefore, this aspect of the Veteran's claim for 
compensation benefits should be developed and addressed on 
remand.  That is, the AOJ should address whether a TDIU is 
warranted when it re-adjudicates the rating issue on appeal.  For 
the purpose of clarity upon remand, this issue has been 
separately captioned on the title page above.  

As this case is being remanded for the foregoing reasons, any 
recent VA treatment records should also be obtained on remand.  
In this regard, the Board observes that the Veteran receives 
regular VA treatment for his PTSD, and records of his VA care, 
dated since February 2008, have not been associated with the 
claims folder.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

Finally, on remand, the Veteran should also be afforded a new VA 
examination to determine the current severity of his PTSD.  In 
this regard, the Board points out that the Veteran was last 
provided with a VA PTSD examination in January 2008.  However, 
this examination report is now over two years old and does not 
contemplate the Veteran's additional VA treatment to date or his 
recent contentions regarding the severity of his symptomatology.  
As such, once the foregoing development has been accomplished, 
the Veteran should be provided with a contemporaneous VA 
examination to assess the current nature, extent, and severity of 
his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of any recent 
treatment records regarding the Veteran's 
PTSD from the Birmingham, Alabama, VA 
Medical Center, dated since February 2008.

2.  Make arrangements to obtain copies of 
all documents or evidentiary material 
pertaining to the Veteran's application(s) 
for SSA disability benefits.   If these 
records are not available, a negative 
reply must be provided.

3.  After the foregoing development has been 
completed, schedule the Veteran for a VA 
psychiatric examination.  The claims folder 
should be made available to and reviewed by 
the examiner.  All indicated studies and 
tests should be performed.  

Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected PTSD.  
The examiner must conduct a detailed mental 
status examination.

The examiner must also discuss the effect, 
if any, of the Veteran's PTSD on his social 
and industrial adaptability.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the Veteran's 
PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.

The examiner should also provide an opinion 
with respect to whether the Veteran's 
service-connected disabilities (i.e., PTSD; 
diabetes mellitus, Type 2, with evidence of 
peripheral neuropathy of the bilateral upper 
extremities; peripheral neuropathy of the 
bilateral lower extremities; tinnitus; and 
residuals of gunshot wound on the lateral 
right flank) render him unable to secure or 
follow a substantially gainful occupation.  
Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience when arriving at 
this conclusion, but factors such as age or 
impairment caused by nonservice-connected 
disabilities are not to be considered.

All findings, conclusions, and opinions must 
be supported by a clear rationale.

4.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report.  If the requested 
report does not include adequate responses 
to the specific opinions requested, the 
report must be returned for corrective 
action.

5.  Finally, readjudicate the Veteran's 
claim on appeal (that is, entitlement to a 
rating in excess of 50 percent for PTSD, to 
include entitlement to a TDIU, from August 
23, 2004, forward).  If the benefit sought 
on appeal is not granted in full, provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

